The defendant, on her subsequent arraignment at said term, pleaded specially that there was no court of common pleas for said county, nor any court then in session, having jurisdiction of the indictment, and that the justice of the superior court then presiding had no jurisdiction or authority to take cognizance thereof. This plea and a similar motion in arrest of judgment-were overruled, and the defendant alleged exceptions, which were not argued for the defendant, and were

Overruled by this court.